Citation Nr: 1742585	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  04-31 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $8,392.53 was properly created. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1978 to June 2002 with an additional 5 years of prior active duty service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 administrative decision issued by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma, which, in pertinent part, found that the Veteran had received an overpayment of education benefits in the amount of $8,392.53.  

In October 2007, the Board issued a decision finding that the overpayment of education benefits was properly created.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) that, in November 2010, issued a memorandum decision vacating the October 2007 Board decision and remanding the claim for further appellate action.  In July 2011 and July 2012, the Board remanded the appeal to obtain additional information and evidence.  In May 2014, the Board once again denied the Veteran's claim, finding that the overpayment of education benefits was properly created.  Again, the Veteran appealed that decision to the Court.  In April 2017, the Court issued a memorandum decision vacating the May 2014 Board decision and remanding the claim to the Board.  The case is once again before the Board for appellate review.

The Board notes that the Veteran submitted multiple requests for a Board hearing during the course of his appeal.  In July 2006, the Veteran's attorney at the time asked that the Board schedule one hearing for all of the appellants he represented, to include the Veteran, rather than hold individual hearings.  In an August 2006 letter to the attorney, the Board explained that it does not have the authority to allow a representative to appear for a personal hearing to present argument on behalf of all of the veterans he represents nor does it have the authority to allow all of the veterans to appear for a single hearing.  The Board further advised that each veteran represented by the attorney was entitled to appear at a personal hearing and to have their representative present at that hearing.  A hearing was scheduled for the Veteran in August 2006 at the Board's Central Office in Washington, D.C., but was postponed.  In October 2006 correspondence, the Veteran's attorney again requested that the Veteran, along with the other appellants he represented in similar appeals, be afforded a single Board hearing in Washington, D.C. 

The Veteran's individual Board hearing was rescheduled for February 2007. Although the Veteran's attorney appeared for other hearings scheduled that day, he did not report for the hearing scheduled for this particular Veteran.  In June 2007, he requested that the hearing be rescheduled and argued that the Board's policy of not allowing representatives to present oral argument is erroneous.  Pursuant to 38 C.F.R. § 20.700(b), the purpose of a Board hearing is to receive relevant testimony and argument from a claimant and any witnesses, but a hearing will not normally be scheduled solely for the purpose of receiving argument by a representative.  The Board is bound to follow this regulation enacted by the Secretary, as it is not patently inconsistent with the statutes enacted by Congress nor does it violate any due process rules due the Veteran in the course of this administrative proceeding.
In August 2007 correspondence, the attorney was informed that his motion for yet another hearing was denied.  Accordingly, the Veteran's Board hearing request is considered withdrawn and the Board will proceed with a decision in this case.  

The Board notes that the Veteran is now represented by Veterans of Foreign Wars of the United States.  At various times during the course of this appeal, the Veteran's previous representative asserted that the Veteran is entitled to a waiver of his debt; however, the issue of entitlement to waiver of recovery of an overpayment of VA compensation benefits has not been procedurally prepared or certified for appellate review and is outside the scope of this appeal.  Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1).   Accordingly, the scope of the issue on appeal remains focused on the validity of the debt and whether an overpayment of VA educational assistance benefits in the amount of $8,392.53 was properly created.

In July 2017, the Veteran perfected an appeal regarding the issues of (1) entitlement to service connection for lumbosacral strain and (2) entitlement to service connection for obstructive sleep apnea.  In connection with his substantive appeal, the Veteran requested a Board video-conference hearing.  Such hearing has not yet been scheduled nor has the RO certified these issues for appeal.  Consequently, such issues will be the subject of a separate Board decision issued at a later date.


FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at Ramon Magsaysay Technological University (RMTU) to achieve a Bachelor's degree in Agricultural Technology.

2.  For the period from November 4, 2002 to June 17, 2003, the Veteran received educational assistance benefits administered in the amount of $8,392.53 based on his enrollment at RMTU.

3.  The evidence is in equipoise as to whether the Veteran maintained satisfactory attendance at RMTU.


CONCLUSION OF LAW

The overpayment of VA educational assistance benefits in the amount of $8,392.53 was not properly created.  38 U.S.C.A. §§ 3002, 3011, 5112, 5302 (West 2014); 38 C.F.R. §§1.962, 3.500, 21.7020, 21.7070, 21.7144, 21.7153 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board herein finds that the overpayment of VA educational assistance benefits in the amount of $8,392.53 was not properly created, the appeal is resolved in favor of the Veteran.  Consequently, any due process deficiency, to include the alleged violations as a result of VA's refusal to issue subpoenas and VA's setting off payments from the Veteran's Department of Defense retirement money, is rendered moot by the favorable outcome of this decision.  

I.  Factual and Procedural Background

In October 2002, shortly after his separation from active duty service, the Veteran applied for VA education benefits.  In November 2002, the Veteran enrolled at Ramon Magsaysay Technological University (RMTU) in the Philippines to pursue a Bachelor's degree in Agricultural Technology.  Pursuant to Chapter 30, Title 38, United States Code, the Veteran was awarded VA educational assistance benefits in the amount of $8,392.53 for the semesters that he reported enrollment at RMTU from November 4, 2002 to June 17, 2003.

In October 2002, the Manila VA Regional Office (RO) conducted an education compliance survey at RMTU.  The results of this survey, which consisted of an examination of the school records of 10 randomly selected VA student beneficiaries, revealed discrepancies in the students' records, including inaccurate and incomplete enrollment records, and that RMTU had no addresses for some students other than a post office box.  These discrepancies led the RO to conduct a more extensive education compliance survey in February 2003.  The results of the February 2003 survey indicated that the VA beneficiaries were not enrolled in and pursuing the approved program as certified and that RMTU failed to maintain accurate, current, and complete records of progress or grades for VA beneficiaries. 

Although the report states that the Veteran's records had been reviewed, no specific discrepancy was identified in the Veteran's records.  As a result of the February 2003 survey, in May 2003, VA initiated an extensive investigation.  The investigation included interviews of administrative staff, faculty members, and students at RMTU to determine whether the VA students' educational benefits should be terminated and their benefits forfeited for fraud.

In several statements submitted throughout the appeal period, the Veteran indicated that he regularly attended classes at RMTU, that there was "no VA student organization at RMTU," and that his "professors have their own class record of attendance."   He further indicated that, "[d]uring morning [classes], my professors before conducting their lectures, they will check my attendance.  In the afternoon, since my subject is laboratory[,] the checking of attendance is by eyeball."

C.C., an instructor from RMTU, provided a statement indicating that the Veteran was a current student in his Physical Education class and that, last semester, the Veteran had taken his Swine Production class.  C.C. stated that he did not check class attendance for the veteran students in the same way as he verified attendance for non-veteran students.  In his Physical Education class, C.C. required the veteran-students to submit "projects" in the form of donated sports equipment.  In his Swine Production class, he stated, "VA students submit to me their class attendance list.  One or two representatives of them would submit to me every meeting the class attendance list signed by the VA students enrolled in my class."  C.C. identified the Veteran as one of the students who submitted the lists in the Swine Production course.  However, C.C. also stated that "there was no VA student who attended any of my lectures in Swine Production."

Another RMTU instructor identified the Veteran as one of the veteran-students enrolled in his course the previous semester.  The instructor stated that "[t]hese students attended my class every Tuesday and Wednesday.  However, during that time, they do not normally finish the required number of hours.  Usually, they leave earlier than the regular students." 

A VA student at RMTU, whose name was redacted from the record, stated that the Veteran had organized a meeting during which VA students "agreed . . . to have a common stand to tell in this investigation that we are actually attending regular classes and nothing more." 

In an undated letter, the RO in Muskogee, Oklahoma, informed the Veteran that his payments had been stopped because a discrepancy was noted in a recent review of RMTU's records.  The notice stated that the Veteran had been "certified and paid from November 4, 2002, through June 30, 2003," but that "[r]ecords indicate [he] did not attend" classes.  The Veteran was further informed that this action created an overpayment of $8,879.60, and that he should contact VA to arrange repayment, request a waiver, or dispute the debt. A subsequent undated letter from the RO stated that the overpayment amount was $8,392.53.  The Veteran disputed the overpayment and perfected an appeal to the Board. 

In February 2004, the resident agent in charge of the VA Office of Inspector General (OIG), Criminal Investigations Division, provided a memorandum to the Muskogee, Oklahoma, VA Education Regional Processing Office, with the results of his review of RMTU.  Based on his review of interviews conducted by the Manila RO, correspondence submitted by the veterans, "files at Muskogee," and interviews of various VA officials and other individuals, as well as 14 years of experience as a special agent with the OIG, the agent concluded that fraud had been committed by the 60 veterans who attended RMTU.  He further recommended that VA pursue all administrative action to recover monetary damages and to deprive the veterans involved of benefits. 

Additional statements signed and dated in March 2005 by RMTU instructors indicate that the veteran-students attended classes as required.

II.  Analysis

The overpayment of $8,392.53 at issue in the present appeal was created based on VA's investigation of a fraud scheme at RMTU in which 60 veterans, including the one that is the subject of this appeal, allegedly did not regularly attend classes, but instead received credit in return for buying supplies and other gifts for the school and for individual instructors.  The investigation included VA Educational Compliance Surveys conducted in October 2002 and March 2003, a May 2003 educational compliance Field Investigation, and a February 2004 investigation by VA's Office of Inspector General (OIG).  The Educational Compliance surveys found that RMTU did not maintain accurate, current, and complete records for VA beneficiaries, including enrollment records, progress records, and course grades. Taking a contrary position, the Veteran essentially contends that he maintained satisfactory class attendance while at RMTU. 

The law provides that VA will approve and will authorize payment of educational assistance for an individual's enrollment in any course or subject which a State approving agency has approved and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23).  38 U.S.C.A. § 3002(3); 38 C.F.R. 
§ 21.7120.  A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution. 38 C.F.R. § 21.7020(b)(23). 

The Veteran was found eligible for Chapter 30 education benefits and was entitled to a monthly benefit for the period of time he was enrolled in and satisfactorily pursing an approved program of education.  38 U.S.C.A. § 3014; 38 C.F.R. 
§ 21.7070.  The term attendance means the presence of a veteran (i) in the class where the approved course is being taught in which he is enrolled, or (ii) at a training establishment, or (iii) any other place of instruction, training or study designated by the educational institution or training establishment where the veteran is enrolled and is pursuing a program of education.  38 C.F.R. § 20.7042(b)(2). 

In order to receive educational assistance for pursuit of program of education, an individual must maintain satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will discontinue educational assistance if the individual does not maintain satisfactory attendance.  Id.  Attendance is unsatisfactory if the individual does not attend according to the regularly prescribed standards of the educational institution in which he is enrolled.  Id.  The amount of overpayment of educational assistance paid to a veteran constitutes a liability of that veteran.  38 C.F.R. § 21.7144(b). 

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C.A. 
§ 5112(b)(9) & (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997); 38 C.F.R. § 3.500(b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990).

The Veteran has challenged the validity of the $8,392.53 debt by claiming that he was legally entitled to the compensation benefits at issue because he regularly attended the classes at RMTU in a satisfactory manner and because he never intended nor took action to defraud the government by receiving educational assistance benefits to which he was not entitled.  Thus, the preliminary determination in this appeal concerns the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991). 

In its October 2007 decision, the Board determined that an overpayment of VA educational assistance benefits in the amount of $8,392.53 was properly created.  The Board found that the RO's and OIG's investigations "revealed that 60 veteran[]s attending RMTU, including [the appellant], were part of a scheme whereby they received passing grades in return for providing monetary donations and other gifts to the school, even though they did not regularly attend classes."  In its decision, the Board found that, in light of this evidence, the Veteran's assertions that he did attend courses lacked credibility.  The Board stated that the Manila RO's investigation "specifically identified this Veteran as one of the 60 who participated in this scheme" and that he appeared to be "intimately involved in all aspects of this scheme."  The Board found that the Veteran "either knew or should have known that he was accepting education benefits for purposes other than what was intended" and determined that his "debt in the amount of $8,392.53 was validly created."
In a November 2010 memorandum decision, the Court found the Board's statement of reasons or bases inadequate for judicial review because its determination was not based on evidence specific to the Veteran.  The Court noted that "[t]he only evidence the Board discussed that specifically mention[ed] the appellant d[id] not necessarily implicate him in any alleged fraudulent scheme" and that the "Board failed to explain how the evidence demonstrate[d] that the appellant did not attend classes or participated in a scheme to defraud VA, nor did the Board assess the credibility and weight to be assigned to the evidence that specifically mention[ed] the appellant."  The Court vacated the Board's October 2007 decision and remanded the case for readjudication.  

In July 2011 and July 2012, the Board remanded the appeal to obtain additional information and evidence associated with the education compliance surveys and investigations that might contain information specific to the Veteran; however, it does not appear that any additional evidence was obtained.

In May 2014, the Board issued another decision finding that an overpayment of VA educational assistance benefits in the amount of $8,392.52 was properly created.  The Board determined that the overpayment of education benefits to the Veteran was properly calculated based on the testimony of professors, instructors, RMTU officials, and non-veteran students, who indicated that veteran students at RMTU rarely attended classes and received passing grades in return for donations.  The Board specifically found that the participants of the scheme, including the Veteran, either must have known, or should have known, that receiving VA benefits based on their enrollment at RMTU amounted to defrauding the government.  The Board noted that the school's complicity did not in any way mitigate the actions of the Veteran in participating in this scheme.  

The Veteran again appealed the Board's decision to the Court.  In an April 2017 memorandum decision, the Court vacated the Board's May 2014 decision and remanded the case for further appellate action.  The Court held that the Board did not provide an adequate statement of reasons and bases to support its finding that the Veteran took part in a scheme to defraud VA, finding that the Board did not base its conclusion of fraudulent practices upon evidence specific to the Veteran.  Specifically, the Court observed the following:

[T]he Board relied on two depositions from instructors at RMTU, and three depositions from veteran-students.  The first instructor stated that "no veteran" student attended his Swine Production class and identified the [Veteran] as a representative who submitted the "attendance list" for the veterans.  The second instructor stated that the [Veteran] attended his class twice a week, but did not "normally finish the required number of hours and left early."  However, the second instructor provided no foundation for his statement and therefore it is [unclear] what he meant by the "required number of hours" and whether that number differed from the minimum requirement to satisfy VA's attendance requirement.  Absent any additional discussion by the Board, the Court cannot understand the Board's reliance on this evidence to support its finding that the [Veteran] did not have satisfactory attendance at RMTU.

The Court further found that the only veteran-made statement identified by the Board and included in the record suggested that the Veteran had initiated a meeting of veteran-students in which all of the students involved allegedly agreed to tell VA investigators that they were regularly attending classes and to provide the investigators no additional information.  The Court indicated that, even assuming the veracity of this statement, such a statement did not equal an admission that the Veteran did not attend the required classes or that he was complicit in, or a leader of, a scheme to defraud VA.  The Court concluded that, "[b]ecause the Board did not adequately explain how the cited evidence demonstrates that the appellant personally did not attend classes and therefore did not comply with RTMU's attendance policy . . . that the Board's statement of reasons or bases was inadequate."  Based on the forgoing, the Court remanded the appeal to the Board for readjudication.

In light of the Court's April 2017 memorandum decision, the Board finds that the evidence in this case falls short of demonstrating that the Veteran did not attend classes in a satisfactory manner.  Indeed, no investigative report of record establishes that the Veteran that is the subject of this appeal did not provide satisfactory attendance.  Given that the investigation detailed RMTU's widespread failure to maintain accurate records, discrepancies in various enrollment documents are insufficient to show that the Veteran did not attend class.  The Board previously relied on statements from RTMU instructors and veteran-students to support its finding that the Veteran either must have known, or should have known, that receiving VA benefits based on his enrollment at RMTU amounted to defrauding the government.  However, the first instructor stated that "no veteran" student attended his Swine Production class but then identified the Veteran as a representative who submitted the "attendance list" for the veteran-students.  Likewise, the second instructor stated that the Veteran attended his class twice a week, but did not "normally finish the required number of hours and left early."  However, the second instructor did not provide any foundation for his statement, and therefore it remains unclear what he meant by the "required number of hours" and whether that number differed from the minimum requirement to satisfy VA's attendance requirement.  Accordingly, the Board must now conclude that these statements are either inconsistent or unreliable at best.    

Review of the evidence now before the Board shows that the only evidence specific to the Veteran is found in the earliest investigation in this case, an Education Compliance Survey conducted at RMTU in October 2002 that reviewed ten veterans' school records.

Based on the Court's holding in its April 2017 decision that the Board did not adequately explain how the evidence demonstrated that the Veteran personally did not attend classes in compliance with RTMU's attendance policy, the Board finds that no such explanation is possible given the evidence of record.  Moreover, there does not appear to be any way to obtain such evidence, as it is unclear how the Agency of Original Jurisdiction (AOJ) would go about investigating this issue with regard to the Veteran in a manner that would meet the requirements of the Court.  Thus, at this point in time, the evidence is insufficient to explain how the Veteran directly participated in a scheme to clearly defraud the government.  Although there is general evidence of fraud in this case, the evidence is insufficient for the Board to conclude that this Veteran did not attend the classes for which he was paid.  The evidence is thus at least evenly balanced as to whether the record contains sufficient evidence indicating that the Veteran received VA educational assistance benefits for classes that he failed to attend.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board must find that the overpayment of VA educational assistance benefits in the amount of $8,392.53 was not properly created.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under these circumstances, there was no overpayment and any waiver of the recovery of overpayment of Chapter 30 educational assistance benefits in the calculated amount of $8,392.53 is moot.  The Board also notes that the present decision is based on the record in this appeal, including the Court's own non-precedential April 2017 memorandum decision, and carries no precedential weight as to any other cases.  38 C.F.R. § 20.1303.


ORDER

The overpayment of VA educational assistance benefits in the amount of $8,392.53 was not properly created; the appeal is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


